Case 1:17-cv-01000-MN Document 243 Filed 07/23/20 Page 1 of 2 PageID #: 3608
                                                                                        WILMINGTON
                                                                                       RODNEY SQUARE

                                                                                         NEW YORK
                                                                                 ROCKEFELLER CENTER

                                                                                    Samantha G. Wilson
                                                                                         P 302.571.5018
                                                                                       swilson@ycst.com


                                           July 16, 2020


VIA CM/ECF
                                                                PUBLIC VERSION
The Honorable Maryellen Noreika
United States District Court
for the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street
Wilmington, DE 19801

               Re:     Crane Merchandising Systems, Inc. v. NewZoom, LLC, Best Buy Stores,
                       L.P., Benefit Cosmetics LLC, and Macy’s, Inc., C.A. No. 17-cv-1000-MN

Dear Judge Noreika:

       We represent Crane Merchandising Systems, Inc. (“Crane”) and write to request a status
conference with the Court; we believe the conference should include party representatives.

        As the parties have explained in past status reports, the assistant general counsel of Crane
Co. (the parent company of Crane Merchandising Systems, Inc.) and the general counsel of Swyft
Inc. (the parent company of NewZoom, LLC) agreed to a settlement via e-mail on March 13, 2020.
Since March, counsel for the parties have exchanged comments and revisions on the proposed
settlement agreement. Without getting into the substance of the parties’ settlement
communications, from Crane’s perspective, the agreement was finalized at the end of last month.

        On July 13, 2020, Swyft’s general counsel informed outside counsel for Crane that one of
the parties to the March 2020 settlement is no longer willing to sign the settlement agreement.

        Because of the July 13 communication and other recent issues, Crane no longer believes
that defendants intend to finalize a settlement agreement consistent with the terms agreed to in
March 2020. Accordingly, the Court may need to enforce the parties’ settlement agreement terms
agreed to in March 2020 or reset the case for trial.

       Counsel for Crane are available at the Court’s earliest opportunity and convenience.




                               Young Conaway Stargatt & Taylor, LLP
                      Rodney Square | 1000 North King Street | Wilmington, DE 19801
                        P 302.571.6600 F 302.571.1253 YoungConaway.com
Case 1:17-cv-01000-MN Document 243 Filed 07/23/20 Page 2 of 2 PageID #: 3609

Young Conaway Stargatt & Taylor, LLP
The Honorable Maryellen Noreika
Page 2

                                        Respectfully submitted,

                                        /s/ Samantha G. Wilson

                                        Samantha G. Wilson (No. 5816)

cc: All Counsel of Record via e-mail
    Andrew Valentine, Esq.

26777150.1
